Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 10, 2019

                                      No. 04-19-00221-CV

                                    Tommy Lee BROWN, Jr.,
                                          Appellant

                                                 v.

                                      Sandra Ann BROWN,
                                            Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI06544
                          Honorable Laura Salinas, Judge Presiding

                                         ORDER
         The appellant’s brief was originally due to be filed on June 7, 2019. The appellant’s first
motion for extension of time was granted, extending the deadline for filing the brief to July 8,
2019. On July 8, 2019, the appellant filed a motion requesting an additional extension of time to
file the brief until August 7, 2019, for a total extension of sixty days. The motion is GRANTED.
THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT WILL BE
GRANTED. The Appellant’s brief must be filed by August 7, 2019.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court